DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 3/18/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2020, 2/23/2021, 5/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herner (US 2019/0355702).
Regarding claim 1, Figs 13A-13C of Herner discloses a method comprising:
obtaining an epitaxial structure (840; Fig 13A/2; Fig 3; ¶ [0030]), wherein the epitaxial structure is a layered structure including a first doped semiconductor layer (20; Fig 1A; ¶ [0030]), a second doped semiconductor layer (30; Fig 1A; ¶ [0030]) and a light-emitting layer (22; Fig 1A; ¶ [0030]) between the first doped semiconductor layer (20; Fig 1A; ¶ [0030]) and the second doped semiconductor layer (30; Fig 1A; ¶ [0030]);
isolating portions (Figs 13A; shows isolated portions of first/second doped semiconductor layer to form plurality of light emitting diodes) of the first doped semiconductor layer (20; Fig 1A; ¶ [0030]) and the second doped semiconductor layer (30; Fig 1A; ¶ [0030]) for forming a plurality of light emitting diodes (LEDs) (840; Fig 13A; ¶ [0071]);
depositing a thin-film circuit layer (820/860; Fig 13B; ¶ [0072]) to the epitaxial structure (840; Fig 13A/2; Fig 3; ¶ [0030]), wherein the thin-film circuit layer comprises:
a first thin-film layer (820; Fig 13B; ¶ [0072]), wherein the first thin-film layer comprises a plurality of transistors (820; Fig 13B; ¶ [0072]); and
a second thin-film layer (860; Fig 13B; ¶ [0072]) comprises interconnects (860; Fig 13B; ¶ [0072]) for the plurality of transistors; and
bonding (Fig 13C) the thin-film circuit layer (820/860; Fig 13B; ¶ [0072]) to a backplane (870; Fig 13C; ¶ [0072]).



Regarding claim 3, Figs 13A-13C of Herner discloses the first doped semiconductor layer (20; Fig 1A; ¶ [0030]) is an n-doped layer (¶ [0031]) and the second doped semiconductor layer (30; Fig 1A; ¶ [0030]) is a p-doped layer (¶ [0031]).

Regarding claim 4, Figs 13A-13C of Herner discloses bonding a temporary carrier (830; Fig 1A; ¶ [0071]) to the epitaxial structure (840; Fig 13A/2; Fig 3; ¶ [0030]) before depositing the thin-film circuit layer (820/860; Fig 13B; ¶ [0072]) to the epitaxial structure (840; Fig 13A/2; Fig 3; ¶ [0030]); and
removing (Fig 13C) the temporary carrier (830; Fig 1A; ¶ [0071]) after bonding the second thin-film layer (860; Fig 13B; ¶ [0072]) of the thin-film circuit layer (820/860; Fig 13B; ¶ [0072]) to the backplane (870; Fig 13C; ¶ [0072]).

Regarding claim 11, Figs 13A-13C of Herner discloses bonding a temporary carrier (800; Fig 13B) to the epitaxial structure (840; Fig 13A/2; Fig 3; ¶ [0030]), wherein 
the second doped semiconductor layer (30; Fig 1A; ¶ [0030]) is between the first doped semiconductor layer (20; Fig 1A; ¶ [0030]) and the temporary carrier (800; Fig 13B); and

removing (Fig 13C) the substrate (830; Fig 1A; ¶ [0071]) from the epitaxial structure (840; Fig 13A/2; Fig 3; ¶ [0030]); and
wherein isolating portions (Figs 13A; shows isolated portions of first/second doped semiconductor layer to form plurality of light emitting diodes) of the first doped semiconductor layer (20; Fig 1A; ¶ [0030]) and the second doped semiconductor layer (30; Fig 1A; ¶ [0030]) comprises implanting ions (¶ [0031 discloses different methods by which the semiconductor layers are doped/formed and these methods includes implanting ions in order to dope the semiconductors layers with p-type or n-type ions) in the first doped semiconductor layer to isolate portions of the first doped semiconductor layer before depositing the thin film circuit layer (820/860; Fig 13B; ¶ [0072]).

Regarding claim 12, Figs 13A-13C of Herner discloses implanting ions (¶ [0031 discloses different methods by which the semiconductor layers are doped/formed and these methods includes implanting ions in order to dope the semiconductors layers with p-type or n-type ions) in the second doped semiconductor layer (30; Fig 1A; ¶ [0030]) before bonding (Fig 13B) the temporary carrier (800; Fig 13B) to the epitaxial structure (840; Fig 13A/2; Fig 3; ¶ [0030]).

Regarding claim 13, Figs 13A-13C of Herner discloses bonding a temporary carrier (800; Fig 13B) to the epitaxial structure (840; Fig 13A/2; Fig 3; ¶ [0030]) before 
wherein isolating portions (Figs 13A; shows isolated portions of first/second doped semiconductor layer to form plurality of light emitting diodes) of the first doped semiconductor layer (20; Fig 1A; ¶ [0030]) and the second doped semiconductor layer (30; Fig 1A; ¶ [0030]) comprises implanting ions (¶ [0031 discloses different methods by which the semiconductor layers are doped/formed and these methods includes implanting ions in order to dope the semiconductors layers with p-type or n-type ions) in the second doped semiconductor layer before bonding (Fig 13B) the temporary carrier (800; Fig 13B) to the epitaxial structure (840; Fig 13A/2; Fig 3; ¶ [0030]).

Regarding claim 14, Figs 13A-13C of Herner discloses performing backside processing (Fig 1) on the epitaxial structure (840; Fig 13A/2; Fig 3; ¶ [0030]) to form a mesa shape (Figs 5-13).

Regarding claim 15, Figs 13A-13C of Herner discloses performing front-side processing (Fig 13C) on the epitaxial structure (840; Fig 13A/2; Fig 3; ¶ [0030]) to create light-extraction features (890; Fig 13C; ¶ [0072]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Herner (US 2019/0355702) and further in view of Iguchi et al (US 2019/0385513; hereinafter Iguchi).
Regarding claim 5, Figs 13A-13C of Herner discloses isolating portions (Figs 13A; shows isolated portions of first/second doped semiconductor layer to form plurality of light emitting diodes) of the first doped semiconductor layer (20; Fig 1A; ¶ [0030]) and the second doped semiconductor layer (30; Fig 1A; ¶ [0030]).
However Herner does not expressly disclose isolating portions comprises etching the first doped semiconductor layer, the second doped semiconductor layer or both the first doped semiconductor layer and the second doped semiconductor layer.
In the same field of endeavor, Figs 16-17 and 61-62 of Iguchi discloses isolating portions of a first doped semiconductor layer (52; Fig 16; ¶ [0107]) and a second doped semiconductor layer (54; Fig 16; ¶ [0107]) comprises etching (Figs 16/62) the first doped semiconductor layer and the second doped semiconductor layer. (¶ [0163])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to use etching in order to isolate the 

Regarding claim 7, Figs 13A-13C of Herner in view of Iguchi as modified above in claim 5 discloses etching the first doped semiconductor layer (20; Fig 1A; ¶ [0030]) and the second doped semiconductor layer (30; Fig 1A; ¶ [0030]) occurs before (Fig 13A) depositing the thin-film circuit layer (820/860; Fig 13B; ¶ [0072]) to the epitaxial structure (840; Fig 13A/2; Fig 3; ¶ [0030]).

Regarding claim 9, Herner in view of Iguchi as modified above in claim 5 (Figs 61-62 of Iguchi in particular) discloses etching (Fig 62) the first doped semiconductor layer (52; Fig 16; ¶ [0107]) and the second doped semiconductor layer (54; Fig 16; ¶ [0107]) occurs after depositing a first thin-film layer (20a; Fig 62; ¶ [0414]) and before applying the second thin-film layer (¶ [0413]).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Herner (US 2019/0355702) and further in view of Yu et al (US 2019/0252312; hereinafter Yu).
Regarding claim 5, Figs 13A-13C of Herner discloses isolating portions (Figs 13A; shows isolated portions of first/second doped semiconductor layer to form plurality of light emitting diodes) of the first doped semiconductor layer (20; Fig 1A; ¶ [0030]) and the second doped semiconductor layer (30; Fig 1A; ¶ [0030]).

In the same field of endeavor, Figs 5-6 of Yu discloses isolating portions of a first doped semiconductor layer and a second doped semiconductor layer (307; Figs 5-6; ¶ [0035]) comprises etching (Figs 5-6) the first doped semiconductor layer and the second doped semiconductor layer. (¶ [0035])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to use etching in order to isolate the portions of first/second doped semiconductor layer as taught by Yu in order to form plurality of light emitting elements. (¶ [0035])

Regarding claim 8, Herner in view of Yu as modified above in claim 5 (Figs 5-6 of Yu in particular) discloses etching (Figs 5-6) the first doped semiconductor layer (309; Figs 5-6; ¶ [0035]) and the second doped semiconductor layer (307; Figs 5-6; ¶ [0035]) occurs after bonding (Figs 5-6) a thin-film circuit layer to a backplane (100; Figs 5-6; ¶ [0011]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that etching is performed after bonding the thin-film circuit layer to a backplane as taught by Yu so that electrical circuitry can be formed for the light emitting diodes before isolating the doped layers into plurality of light emitting elements (¶ [0013]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Herner (US 2019/0355702) in view of Iguchi et al (US 2019/0385513; hereinafter Iguchi) as applied to claims 5 and 9 and further in view of Tao et al (US 2019/0088633; hereinafter Tao).
Regarding claim 10, Herner in view of Iguchi as modified above in claims 5 and 9 discloses (Iguchi in particular) etching (Fig 62) the first doped semiconductor layer (52; Fig 16; ¶ [0107]) and the second doped semiconductor layer (54; Fig 16; ¶ [0107]).
However Herner in view of Iguchi does not expressly discloses further etching the first thin-film layer.
In the same field of endeavor, Figs 6-7 of Tao discloses further comprises etching a thin-film layer comprising transistors (Fig 7; ¶ [0042]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that etching further includes etching the first thin-film layer as taught by Tao so that backside can be contacted for power delivery (¶ [0042]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herner (US 2019/0355702) in view of Iguchi et al (US 2019/0385513; hereinafter Iguchi) as applied to claim 5 and further in view of Chang et al (US 2017/0373228; hereinafter Chang).
Regarding claim 6, Figs 13A-13C of Herner discloses the second doped semiconductor layer (30; Fig 1A; ¶ [0030]) is a p-doped layer (¶ [0031]) and removing (Fig 13C) a substrate (830; Fig 1A; ¶ [0071]) from the epitaxial structure (840; Fig 
However Herner does not expressly disclose bonding a temporary carrier to the second doped semiconductor layer. 
In the same field of endeavor, Fig 12 of Chang bonding a temporary carrier (180; Fig 12; ¶ [0060]) to a second doped semiconductor layer (128; Fig 12).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that bonding a temporary carrier to a second doped semiconductor layer as taught by Chang in order to cure the thermoset material (¶ [0060]).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Herner (US 2019/0355702) and further in view of Lee (US 8489837; hereinafter Lee).
Regarding claim 21, Herner does not expressly disclose the backplane comprises memory circuits and modulation circuits and plurality of transistors in the thin-film circuit layer form a multiplexor.
In the same field of endeavor, Lee discloses a circuitry that comprises memory circuits and modulation circuits and transistors can form a multiplexor (Col 10; Lines 48-65).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the backplane comprises 

Regarding claim 22, Herner does not expressly disclose the backplane comprises modulation circuits and plurality of transistors in the thin-film circuit layer form a multiplexor and memory circuits.
In the same field of endeavor, Lee discloses a circuitry that comprises modulation circuits and transistors can form a multiplexor and memory circuits (Col 10; Lines 48-65)
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such the backplane comprises modulation circuits and plurality of transistors in the thin-film circuit layer form a multiplexor and memory circuits in order to perform various functionality of the device. 

Regarding claim 23, Herner does not expressly disclose the plurality of transistors in the thin-film circuit layer form a multiplexor and memory circuits and modulation circuits.
In the same field of endeavor, Lee discloses a circuitry that comprises modulation circuits and transistors can form a multiplexor and memory circuits (Col 10; Lines 48-65)
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such the plurality of transistors in the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tu et al (US 2015/0295154; The prior art discloses method of forming a light emitting apparatus comprising of light emitting elements and plurality of transistors and interconnect layer)
Herner (US 2019/0355874; The prior art discloses method of forming a light emitting apparatus comprising of light emitting elements and plurality of transistors and interconnect layer)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895